Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 1 of 11

XHIBIT
Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 2 of 11

hs en aa gy WT et Ne oy td Mt ry

NYSCEF BoC, NO. 1 RECEIVED NYSCEF: 09/15/2020

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF BRONX
cece ey ieee en er een enen enone yn ran chevron evo ne pret gt Pe et pn a a ee x
ADRIAN THOMASON , INDEX NO.:

Plaintiff DATE FILED:

SUMMONS WITH NOTICE
-against-

TARGET CORPORATION and TARGET ENTERPRISES, INC.

Defendants.
ect pants rottrecnemenntnact ast a a wn enmene nnn X

 

Bronx County is designated as the place of trial. The basis of venue is the place of
occurrence, 40 West 225th Street, Bronx, New York 10463,

Plaintiff resides 213 Nagle Avenue, New York, New York 10034,

Defendant Target Corporation, Target Plaza, 1000 Nicollet Mall, Minneapolis, Minnesota
55403,

Defendant Target Enterprises, Inc. Target Plaza, 1000 Nicollet Mall, Minneapolis, Minnesota
55403,

TO THE ABOVE-NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED to answer the complaint In this action and
to serve a copy of your answer, or, if the complaint is not served with this summons, to
serve a notice of appearance, on the plaintiff's attorney, within twenty (20) days after the
service of this summons, exclusive of the day of service, where service is made upon you
personally within the State of New York or within thirty (30} days after service is complete
if this summons Is not served personally to you within the State of New York. In the event

you fall to answer or appear, judgment will be taken against you by default for the rellef

1 af a
Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 3 of 11

adn athe ik He hey Fat de ee ee te et ek NF et lee Md

NYSCEF ‘DOC. NO. 1 RECRIVED NYSCEF: 09/15/2020

demanded in the complaint.

Dated: New York, New York
September 14, 2020

NOTICE: The nature of this action is for recovery of monetary damages for personal

injury and negligence arising out of a slip and fall in defendants’ store on or about October
10, 2017,

THE RELIEF SOUGHT IS: monetary damages for personal injuries sustained by plaintiff as a
result of defendants’ negligence.

Upon your failure to answer or appear, judgment will be taken against you

for a sum to be determined by the Court, with interest, costs and disbursements from
October 10, 2017.

Yours, ate.

teen MA cbicart |

Pecoraro & Schiesel

By: Steven G, Schiesel, Esq.
Attorney for Plaintiff

41 Madison Avenue, 31° Floor

New York, New York 10010
Telephone: 212-344-5053
Facsimile: 212-344-5055

Email: StevenSchiesel@p-s-law.com

TO:

Target Corporation

Target Plaza

1000 Nicollet Mall
Minneapolis, Minnesota 55403

Target Enterprises, Inc,

Target Plaza

1000 Nicollet Mall
Minneapolis, Minnesota 55403

XV nf Oo
Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 4 of 11

by eg Fae tN he NA at he et ee ee fd A ee ay

-NYSCEF poc, NO. 1 RECEIVED NYSCEF:; 09/15/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

sent entrant netted ASL ng pee en nee in nnn ne natn in enemies X
ADRIAN THOMASON , INDEX NO.:

Plaintiff DATE FILED:

VERIFIED COMPLAINT
~against~

TARGET CORPORATION and TARGET ENTERPRISES, INC,

Defendants,
enti nenn nanan en nena nnn E tn antnnnnt nnn tile Halen nennnmnem mente x

Plaintiff, complaining of the defendants, by and through her attorneys, Pecoraro &

Schiesel LLP, alleges as follows:
THE PARTIES

1. Atall times mentioned herein, the plaintiff was and still is a resident of the State of
New York, County of New York.
2, Atall times mentioned herein, the defendant, Target Corporation, was and stillis a
foreign corporation duly authorized to transact and engaged in the transaction of business
within the State of New York.
3, Atall times mentioned herein, the defendant, Target Corporation, was and stillis a
domestic corporation duly organized under and existing by virtue of the laws of the State of
New York.
4, Atalltimes mentioned herein, the defendant, Target Enterprises, Inc., was and stillis a

foreign corporation duly authorized to transact and engaged In the transaction of business

I nf B
Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 5 of 11

at nn ae Se ee ee te et et ay

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 09/15/2020

within the State of New York,
5. Atall times mentioned herein, the defendant, Target Enterprises, Inc, was and stillis a
domestic corporation duly organized under and existing by virtue of the laws of the State of
New York.
6. Atall times mentioned herein, the defendant, Target Corporation, owned the Target
store located at 40 West 225th Street, Bronx, New York 10463,
7. Atall times mentioned herein, the defendant, Target Corporation, operated, serviced,
managed, repaired and maintained the Target store located at 40 West 225th Street,
Bronx, New York 10463.
8. Atall times mentioned herein, the defendant, Target Enterprises, Inc., owned the
Target store located at 40 West 225th Street, Bronx, New York 10463.
9. Atall times mentioned herein, the defendant, Target Enterprises, Inc., operated
serviced, managed, repaired and maintained the Target store located at 40 West 225th
Street, Bronx, New York 10463,

AS AND FOR A FIRST CAUSE OF ACTION
10. Plaintiff repeats, reiterates and realleges each and every allegation contained in those
paragraphs of the complaint marked and designated "1" through “9”, inclusive, with the
same force and effect as if set forth at length herein.
11. That on or about October 10, 2020, the plaintiff was lawfully inside defendants'
Target store located at 40 West 225th Street, Bronx, New York 10463,

12, That on or about October 10, 2017, as the Plaintiff was lawfully walking inside

A nf Q
Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 6 of 11

Pony A mel ae SEE er A oe Net ed ek ee ft abe Ws Me

-NYSCEF DOC. NO. 1 RECKIVED NYSCEF: 09/15/2020

defendants’ store, she was caused to slip and fall due to a slippery and hazardous condition
on the floor.

13. That asa result of the fall, the plaintiff was seriously injured, sustained a fracture, and
was rendered permanently sick, sore, lame and disabled.

14. That the aforementioned fall, and resultant Injuries, were proximately caused by
defendants’ carelessness and negligence, by and through their employees, agents, and
servants, both jointly and severally, in the following manner: by causing a foreign substance
to be placed on and remain on the floor, thereby causing a slippery and dangerous
condition; by placing and allowing soap and/or cleaning fluid to be placed on and remain on
the floor, thereby causing a slippery and dangerous condition; by failing to properly clean
the floar, thereby causing a slippery and dangerous condition; by failing remove slipping
hazards on the floor; by creating a dangerous, hazardous, trap-like condition for shoppers,
including plaintiff; acting in disregard for the safety of others, including plaintiff; by failing
to remove debris from floor; by failing to inspect the floor; by failing to have a proper
inspection program in place and by belng otherwise careless and negligent under the
circumstances,

15. That defendants, and their agents, servants and employees had notice of the
conditions complained of herein.

16. That by reason of the foregoing, the plaintiff was damaged In a sum of money that
exceeds the jurisdictional limits of all lower Courts that would otherwise have Jurisdiction

over this action,

a af a
Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 7 of 11

el eNO ft A it Wl i

NYSCEHF poc, NO. 1 RECEIVED NYSCEF: 09/15/2020

DEMAND FOR JURY TRIAL

The plaintiff hereby demands a jury trial in the event that this action Is successfully

removed to Federal Court.

WHEREFORE, the plaintiff demands judgment against each defendant as follows: An

amount of money to be determined by a jury at trial, together with interest, costs and

disbursements,

Dated: New York, New York
September 14, 2020

Yours, etc.

a

Pecoraro & Schiesel

By: Steven G, Schiesel, Esq,
Attorney for Plaintiff

41 Madison Avenue, 31° Floor

New York, New York 10010
Telephone: 212-344-5053
Facsimile: 212-344-5055

Email: StevenSchiesel@p-s-law.com

TO:

Target Corporation

Target Plaza

1000 Nicollet Mall
Minneapolis, Minnesota 55403

Target Enterprises, Inc.

Target Plaza

1000 Nicollet Mall
Minneapolis, Minnesota 55403

Q nF QQ
Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 8 of 11

A ee er BN TN a i kl ee

NYSCRF BOC, NO, 1 RECEIVED NYSCEF: 09/15/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

nen ean aw eae neem ane mene nena name ee ewe ene Ren iw meena x
ADRIAN THOMASON ,

Plaintiff

VERIFICATION
-against-

TARGET CORPORATION and TARGET ENTERPRISES, INC,

Defendants.
penne nn dne senna nea anasian ema cncdanynenenndwananee nae copcuncwyeanuenenanaceanmn an X
STATE OF NEW YORK }

}

COUNTY OF NEW YORK }

Adrian Thomason, being duly sworn, deposes as says:
i. tam the plaintiff in the above-captioned action, | reside at 213 Nagle Avenue, New
York, New York 10034, } make this verification, under oath, with full knowledge of the facts
and circumstances of this action against Target Corporation and Target Enterprises, Inc.
2, | have read the foregoing complaint and know the contents thereof; that the same are
true to my own knowledge, except as to those matters therein stated to be alleged on

information and belief, and as to those matters | belleve them to be true,

 

 

‘Adrian 7Athomason.

Sworn to before me this t4th day
of September, 2020,

 

 
   
 
 
   

PAUL M SERTANO

é Notary Public + State of Rew Yurk
HO, OiSP637914t

4 Qualified in New York County

(

4

 
 

My Cammiston Expires Aug 13, 2022 5

 

Tonaf @
Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 9 of 11

hohe vk er ce he a ee tt et

-NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 09/15/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

ee ee pete eed mt min tthe ink rm LLY kak AN RA Se er ee ree ee ee me ee ee ene ee es mk ee kn ee RL let PEN Beh BERL treet eee teed
SS ee Ee I AA SS ST aaa =

ADRIAN THOMASSON,
Plaintiff,

~against-

TARGET CORPORATION and TARGET ENTERPRISES, INC

Defendants.

 

SUMMONS & COMPLAINT

 

PECORARO & SCHIESEL LLP
Attorneys for Plaintiff
41 Madison Avenue, 31" floor
New York, New York 10010
Telephone: (212) 344-5053
Facsimile: (212) 344-5055

ee eed cee renee erect eer cert cer ee rr eee en nas ee eee end ce aed eed ee ed men cen ocesd coer enc ene veer enedl eeerieret ae eet evel aretteeet eerie teat am tae at eee
tere Sem ered rere rie ee teint rel sheet te Derek Hoi eee oer Sere Perel ee SS ST MS STW Sm SNL A DAK, Me Ped Ra Fe Ya Pt Raa mah ame ak Pad YOR PLS EN bed et Nee fee Ded at ee ee en me Set St Sem et nent

PLEASE ‘FAKE NOTICE:

[] NOTICE OF ENTRY - That the within is a true copy of an Order entered in the
office of the Clerk of the within-named Court on

[] NOTICE OF SETTLEMENT - That the within is a teue copy of a which will

be presented for settlement to one of the Justices of the within-nained Court, on at 9:30
a.m., of as soon thereafter as counsel may be heard.

Respectfully,

Steven G. Schiesel
Pecorato & Schiesel, LLP

@ nf a
 

Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 10 of 11

ASTER WD, Unda 72D

BECRIVED HYSCEFy 10/63/2270

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

ADRIAN THOMASON, Index No,; 30296/2020E
Plaintiff,
~apainst-

TARGET CORPORATION and TARGET
ENTERPRISES, INC,,

Defendants.

 

AFFIDAVIT OF SERVICK

I, Christine A. Heuer, being first duly sworn on oath, state that lam at least 18 years of age and not a party
to this action, and that on September 21, 2020, at 1:50 PM, I served a true and correct copy of the NOTICE OF
ELECTRONIC FILING; SUMMONS WITH NOTICE; VERIFIED COMPLAINT; and DEMAND FOR JURY
TRIAL on TARGET CORPORATION, therein named, at Target Corporate Offices, 1000 Nieollet Mall,
Mailroom, in the City of Minneapolis, State of Minnesota 55403, by handing to and leaving with Shaurice
Gregory, Mail Clark, personally a true and correct copy of each document thereof,

I declare under penalty of perjury that everything I have stated in this document is true and correct.

Minn. Stat. § 358.116.

Dated: September 30th, 2020 LL Lb tetiw)

(Signature of process server)

Legal Process Minnesota, LLC, 211 Douglas Dr., Glencoe, MN 55336
www.legalprocessmn.com | info@legalprocessmn.com
1-800-864-7612
Case 1:20-cv-08982-JPC Document 1-1 Filed 10/27/20 Page 11of11

(@XLEGs BRONX COUNTY CURRE TO7O17Zb20 OLs0 PHY ISCEE Wa, 99298449125
ty

STECEY DSC. WD, PLCEIVED Byseers 1o/0a/ai20

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

ADRIAN THOMASON, Index No,: 30296/2020E
Plaintiff,
~against-

TARGET CORPORATION and TARGET
ENTERPRISES, INC.,

Defendants,

 

AFFIDAVIT OF SERVICE

1, Christine A. Heuer, being first duly sworn on oath, state that J am at least 18 years of age and nota partly
to this action, and that on September 21, 2020, at 1:50 PM, I served a true and correct copy of the NOTICE OF
ELECTRONIC FILING; SUMMONS WITH NOTICE; VERIFIED COMPLAINT; and DEMAND FOR JURY
TRIAL on TARGET ENTERPRIES, INC., therein named, at Target Corporate Offices, 1000 Nicollet Mall,
Mailroom, in the City of Minneapolis, State of Minnesota 55403, by handing to and leaving with Shaurice
Gregory, Mail Clark, personally a true and correct copy of each document thereof,

I declare under penalty of perjury that everyting I have stated in this document is true and correct.

Minn, Stat. § 358.116.

Dated: September 30th, 2020 Totrrtewy Lf. thie tA!
(Signature of process server)

Legal Process Minnesota, LLC, 211 Douglas Dr., Glencoe, MN 55336
www.legalprocessmn,.com | info@legalprocessmn.com
1-800-864-7612
